Title: Thomas Cooper to Thomas Jefferson, 28 July 1819
From: Cooper, Thomas
To: Jefferson, Thomas


            
              Dear sir
              28 July 1819
            
            Mr Binns informs me he has sent you a copy of his Declaration of Independance; finished, except as to the arms of the United States; and he desires me to say that when you have looked at it, he will feel himself obliged by any suggestion you may be inclined to make for the improvement of it; which he will carefully attend to.
            Mr Collins went to Baltimore just before the meeting of the mineral Committee you nominated, & I substituted Mr Cloud of the Mint, and Mr W. Hembell, in his room. They have made their report which I send you.
            I have put the seal into the engraver’s hands: I presume it will Soon be done: when I get it I will send you the impression before I pay him.
            Of Mr Nuttal who is english by birth but fixed here, I shall say no more at present, meaning to refer you to M. Correa.
            I am making enquiry for a Tin man; for my own sake as well as  for the common benefit, but I believe I shall be obliged to advertise. Adieu Dear Sir: accept I pray you my kind wishes and high respect.
            
              Thomas Cooper
            
          